Gordon & Rees LLP
275 Battery Street, Suite 2000

San Francisco, CA 94111

Case 3:19-cv-01518 Document 1 Filed 03/22/19 Page 1 of 7

SPENCER P. HUGRET (SBN 240424)

shugret§§[;);grsm.com
Ml .Y PE (SBN 281350)
m§osEe§§}grsm.com

REE CULLY l\/IANSUKHANI LLP

Embarcadero Center West
275 Batteiy Street, Suite 2000
San Francisco, CA 941 ll
Telephc_)ne: 415) 986-5900
Facsimile: ( 15) 986-8054

Attorne s for Defendant
FCA U LLC

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT GF CALIFORNIA

RUSSELL l\/IAYER, and GEORGETTE Case No.

BiPEs-MAYER,

FCA Us LLC’s NoTICE oF
§EWS%‘;%W%%§P€§ 1332
Plaintiffs, 1441,1446 - - - § § ,
VS.

Action Filed: December 31, 2019
FCA US LLC; and DOES l through 50,
Inclusive,

 

Defendants.

 

 

 

NOTICE OF REMOVAL
TG THE CLERK OF THE ABOVE~ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant FCA US LLC (“FCA”), by its
counsel GORDON REES SCULLY MANSUKHANI LLP, hereby removes to this
court, pursuant to 28 U.S.C. §§ 1332, l44l, and 1446, based on diversity of
citizenship, the claims pending as Case No. ClV1804642 of the Superior Court of
California, County of Marin. ln support of this removal, FCA states as follows:

I. THE REMOVED CASE

l. The removed case is a civil action commenced in the Superior Court of

California, County of Marin by Plaintiffs RUSSELL MAYER, and GEORGETTE
BlPES-MAYER, against FCA, entitled Russell Mczyer, et al. v. FCA US LLC, Case

l
NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § § 1332, 1441 AND 1446

 

Gordon & Rees LLP
275 Battery Street, Suite 2000

San Francisco, CA 94111

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01518 Document 1 Filed 03/22/19 Page 2 017

No. CIV1804642 (the “State Action”). The only named Defendant is FCA, a
Delavvare Corporation.

2. Plaintiffs filed the State Action on Decernber 31, 2018, alleging strict
products liability/defect; failure to Warn; general negligence; and loss of consortium.
A true and correct copy of the Complaint is attached to this Notice as Exhibit “A.”
II. PR()CEDURAL REQUIREMENTS

1. FCA has thirty (3 0) days from the date of service or receipt of a copy of
the Complaint to remove a case. 28 U.S.C. § 1446(b). FCA Was served With a copy
of the Complaint on February 21, 2019.

2. Plaintiffs’ Complaint alleges liability for injuries allegedly suffered as a
result of a January 5, 2017 incident involving a 2016 Dodge Ram 1500 trucl<.
(Compl., p.2, 11. 8.) Plaintiff asserts strict products liability/defect; failure to Warn;
general negligence; and loss of consortium stemming from the incident

3. ln connection With these causes of action, Plaintiffs seek compensatory

77 ¢¢'

damages, including “injur(y) in his, health, strength and activity, injury to his
person,” “great mental, physical pain and suffering,” and injuries that “Will result in
some permanent disability to him.” (Cornpl., p.4 11 16.) Plaintiffs also alleged
Russell Mayer incurred medical and related expenses for physicians, surgeons,
hospital care, and other medical services. (Compl., p.4 11 17.) Plaintiffs also allege
Russell Mayer “suffered a loss of earnings, and . . . he Will continue such a loss for an
indefinite time in the future,” and “Plaintift’s earning capacity has been greatly
reduced.” (Cornpl., p.4 11 18.)

4. As more fully set forth belovv, this case is properly removed to this Court
pursuant to 28 U.S.C. § 1441 because FCA has satisfied the procedural requirements

for removal and this Court has subject matter jurisdiction pursuant to28 U.S.C. §

1332.

2
NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § § 1332, 1441 AND 1446

 

Gordon & Rees LLP
275 Battery Street, Suite 2000

San Francisco, CA 94111

 

 

Case 3:19-cv-01518 Document 1 Filed 03/22/19 Page 3 017

5. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
orders for the State Action in FCA’s possession are contained in Exhibits “A” and
“B” filed herewith.

6. Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Northern District
of California because this district embraces the place in Which the removed action has
been pending.

7. Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice
of Removal Will be filed With the Superior Court of California, County of Marin
promptly after filing of same in this Court.

8. Pursuant to 28 U.S.C. § 1446(d), Written notice of filing of this Notice of
Removal Will be given to all adverse parties promptly after the filing of same in this
Court.

9. If any question arises as to the propriety of the removal of this action,
FCA requests the opportunity to conduct discovery, brief any disputed issues and to
present oral argument in favor of its position that this case is properly removable

10. Nothing in this Notice of Removal shall be interpreted as a Waiver or
relinquishment of FCA’s right to assert defenses including, Without limitation, the
defenses of (i) lack of jurisdiction over person, (ii) improper venue and/orforum non
conveniens, (iii) insufficiency of process, (iv) insufficiency of service of process, (v)
improper joinder of claims and/or parties, (vi) failure to state a claim, (vii) failure to
join indispensable party(ies), or (viii) any other procedural or substantive defense
available under state or federal law.

III. THE AMOUNT IN CONTROVERSY REOUIREMENT IS MET

11. The amount in controversy in this action exceeds $75,000, exclusive of
interest and costs. See 28 U.S.C. § 1332.

12. The removing party’s initial burden is to “file a notice of removal that
includes ‘a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.”’ (Ibarm v. Mcmhez'm Invs., Inc., 775 F.3d 1193, 1195 (9th

3
NOTICE OF REl\/IOVAL OF ACTION PURSUANT TO 28 U.S.C. § § 1332, 1441 AND 1446

 

Gordon & Rees LLP
275 Battery Street, Suite 2000

San Francisco, CA 94111

 

 

Case 3:19-cv-01518 Document 1 Filed 03/22/19 Page 4 of 7

Cir. 2015) (quoting Dcm‘ Cherokee Basz'n Operaz‘z'ng Co., LLC v. Owens, 135 S. Ct.
547, 554 (2014)).) “By design, § 1446(a) tracks the general pleading requirement
stated in Rule 8(a)” which requires only that the grounds for removal be stated in a
“short and plain statement.” (Dart, 135 S. Ct. at 553.)

13. Generally, a federal district court will first “consider whether it is
‘facially apparent’ from the complaint that the jurisdictional amount is in
controversy.” (Abrego v. Dow Chem. Co., 443 F.3d 676, 690 (9th Cir. 2006) (internal
citation omitted).) But a defendant may remove a suit to federal court
notwithstanding the failure of the plaintiff to plead the required amount. Absent the
facial showing from the complaint, the court may consider facts averred in the
removal petition. (Ia'.) Next, if the defendant’s allegation(s) regarding the amount in
controversy is challenged, then “both sides submit proof and the court decides, by a
preponderance of the evidence, whether the amount~in-controversy requirement has
been satisfied.” ([barra, 775 F.3d at 1195.) At that time, “it may be appropriate to
allow discovery relevant to 1the] jurisdictional amount prior to remanding.” Abrego,
443 F.3d at 691 (internal citation omitted).

14. FCA disputes that it is liable for any damages whatsoever to Plaintiffs.
Nevertheless, FCA can demonstrate that the amount in controversy exceeds $75,000
under the “preponderance of the evidence” standard (See Guglielmz`no v. McKee
Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007).) The standard requires only that the
removing party present evidence that “it is more likely than not” that the amount in
controversy is satisfied (Id.)

15. ln the case at bar, the Plaintiffs allege that Russell Mayer sustained
injuries when his 2016 Dodge 1500 “knocked him down and ran over him,
causing serious injuries (Compl., p.3 11 8.) They further allege that “Russell Mayer
was caused to suffer serious and severe physical and mental injuries, including but

not limited to injuries to both his legs.” (Compl., pp.3-4 11 15.)

4
NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S,C. § § 1332, 1441 AND 1446

 

Gordon & Rees LLP

275 Battery Street, Suite 2000

San Francisco, CA 94111

lJJ

4>

\lO\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01518 Document 1 Filed 03/22/19 Page 5 of 7

16. Plaintiffs seek compensatory damages, including “injur(y) in his, health,

97 ¢C'

strength and activity, injury to his person,

39 64

great mental, physical pain and
suffering,” and injuries that “will result in some permanent disability to him.”
(Compl., p.4 11 16.) Plaintiffs also alleged Russell l\/layer incurred medical and
related expenses for physicians, surgeons, hospital care, and other medical services.
(Compl., p.4 11 17.) Plaintiffs also allege Russell Mayer “suffered a loss of earnings,
and . . . he will continue such a loss for an indefinite time in the future,” and
“Plaintiffs earning capacity has been greatly reduced.” (Compl., p.4 11 18.)

17. Where, as here, a plaintiffs allege serious bodily injury, California federal
courts have readily found that the amount-in-controversy requirement is satisfied
(See, e.g., Brycznt v. Apotex, Inc., No. 1:12-CV~01377-LJO~JLT, 2012 WL 5933042, at
*4 (E.D. Cal. Nov. 27, 2012) (holding that amount-in-controversy requirement was
met, although “complaint [did] not set forth a specific amount of damages,” because
plaintiff sought “compensatory damages for injuries and severe pain lasting six months,
severe emotional distress, and punitive damages”); Campbell v. Bridgestone/Fz'restone,
Inc., No. CIVFOS 1499 FVS DLB, 2006 WL 707291, at *2-3 (E.D. Cal. Mar. 17, 2006)
(holding that amount in controversy exceeded $75,000, and denying motion to remand,
where plaintiffs asserted strict products liability, negligence and breach of warranty
claims and sought compensatory damages, including lost wages and loss of earning
capacity, medical expenses, and general damages).) In addition, compensatory
damages in excess of the jurisdictional amount of $75,000 have been awarded in
product liability cases in California (See, e.g., Stewczrt v. Unz‘on Carbz'a’e Corp., 190
Cal. App. 4th 23, 117 Cal. Rptr. 3d 791 (2010); Karlsson v. Fom' Moz‘or Co., 140 Cal.
App. 4th 1202, 45 Cal. Rptr. 3d 265 (2006); Jones v. John Crcme, Inc., 132 Cal. App.
4th 990, 35 Cal. Rptr. 3d 144 (2005).)

18. Additionally, a district court may receive extrinsic evidence when
determining whether the amount in controversy “more likely than not” exceeds

$75,000. (See, e.g., Valdez v. Allsrczte lns. Co., 372 F. 3d 1115, 1117 (9th Cir. 2004)

5
NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § § 1332, 1441 AND 1446

 

Gordon & Rees LLP
275 Battery Street, Suite 2000

San Francisco, CA 94111

\]O\Ui-I>L)JI\)

10
ii
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01518 Document 1 Filed 03/22/19 Page 6 of 7

(“the amount-in controversy inquiry in the removal context is not confined to the face
of the complaint”); chsz'rz' v. Allstate Indem. CO., 41 Fed. Appx. 76, 78 (9th Cir. 2002)
(finding an estimate of damages based upon damage awards in similar cases sufficient
evidence to prove by a preponderance of the evidence that a plaintiffs claims exceed
the jurisdictional limit).)

19. Reported cases reveal that potential awards based on conditions similar to
those alleged by Plaintiff exceed the $75,000 jurisdictional amount (See, e.g., Oliverio
v. Yellow Cab Coopemz‘ive, Inc., CGC-14-537850 (San Francisco County, California
Superior Court October 8, 2015) (awarding $1,325,000 for pelvic and tibia plateau
fractures sustained in an automobile accident); Burlison v. New Desoz‘o Cab
Coopemtz've Company, lnc., CGC-11-507177 (San Francisco County, California
Superior Court March 1, 2013) (award of 8800,000 for hip and tailbone injury resulting
in nerve damage sustained in automobile accident); Smith v. Cily of Oakland,
RG13665558 (Alameda County Superior Court, September 23, 2014) (settlement of
$2,000,000 in case alleging fractured femur, torn rotator cuff, lacerated spleen, bone
lesion in right femur and fractured ribs when pedestrian hit by a vehicle); Brz`nskele v.
McV€y, CGC-12-523756 (San Francisco County California Superior Court February
13, 2014) (settlement of $175,000 for allegations of serious injuries to both his legs
sustained in auto accident).) (See Hugret Decl., 11 6.)

20. Thus, the total amount in controversy therefore exceeds $75,000.00.

The amount in controversy is satisfied
IV. DIVERSITY OF CITIZENSHIP EXISTS

21. Plaintiffs are, and was at the time of filing of the Complaint, both a
citizen and resident of California. (Compl. p.2, 11 6.)

22. FCA US is a Delaware limited liability company with its principal place
of business in Auburn Hills, Michigan. FCA US has one member, FCA north
America Holdings LLC, a Delaware limited liability company with its principal place

of business in Michigan and whose sole member is Fiat Chrysler Automobiles, N.V.,

6
NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § § 1332, 1441 AND 1446

 

Gordon & Rees LLP

275 Battery Street, Suite 2000
San Francisco, CA 94111

1181657/44250764v.1

 

 

Case 3:19-cv-01518 Document 1 Filed 03/22/19 Page 7 of 7

a publicly traded corporation organized and existing under the laws of The
Netherlands with its principal place of business in London. FCA US is therefore a
citizen of the Netherlands and the United Kingdom for purposes of federal diversity
jurisdiction See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
Cir. 2006) (holding that the citizenship of an LLC “is Determined by the citizenship
of all of its members”). Therefore, FCA is not a citizen of California for purposes of
determining diversity. 28 U.S.C. § 1332(c)(1).
V. CONCLUSION

Consequently, the State Action may be removed to this Court by FCA in
accordance with the provisions of 28 U.S.C. § 1441 because: (i) this action is a civil
action pending within the jurisdiction of the United States District Court for the
Northern District of California, (ii) the action is between citizens of different states,

and (iii) the amount in controversy exceeds 875,000.00.

Dated: March 22, 2019 Respectfully submitted,

/S/ Spencer P. Hugret

SPENCER P. HUGRET (SBN 240424)
Email: shu ret rsm,com
l\/IICAH A. Y E BN 281350)

Email: inyos§e§§gfrsm.com
GORD N LY
MANSUKHANI, LLP
Embarcadero Center West
275 Battery Street, Suite 2000
San Francisco, CA 94111
Telephone: 415) 986-5900
Facsimile: ( 15) 986~8054

Attome s ar De endant
FCA S LfLC f

7
NOTICE OF REl\/[OVAL OF ACTION PURSUANT TO 28 U.S.C. § § 1332, 1441 AND 1446

 

